DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, Species C claims in the reply filed on 10/7/2022 is acknowledged.

Claims 2, 6-7 and 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species A-B and D claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng, Chinese Patent Publication No. CN106167654A (hereinafter referred to as Deng). 
Regarding claims 1, 3 and 9-12, Deng discloses a copper conductive ink (as recited in claim 1) (see Abstract) containing graphene oxide, and a preparation method and application thereof.  The copper conductive ink comprises, 0.5-90 wt% of graphene oxide (as recited in claims 1, 3 and 9) (see Abstract), 0.5-90 wt% of copper powder, 1-50 wt% of resin, 0-1 wt% of wetting agent, 0-1 wt% of thixotropic agent, 0.5-1 wt% of thickener, such as, methyl cellulose (as recited in claims 1 and 10-12) (see Abstract and Para. [0015]), 0-1 wt% of coupling agent and 2-60 wt% of solvent (as recited in claim 1) (see Abstract).   

Claim Rejections - 35 USC § 102
6.	Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al., US Patent Application Publication No. 2016/0360616 (hereinafter referred to as Zhamu).  
Regarding claims 15-16, Zhamu discloses an ink, comprising: a graphene analogue, a thickener, and a solvent; a) nano graphene platelets (preferably un-oxidized or pristine graphene), and b) a liquid medium in which the nano graphene platelets are dispersed and the ink can also contain a surfactant (Para. [0027]) and a liquid medium, such as, water and ethanol.  
Regarding claim 16, Zhamu further discloses the ink wherein the graphene analogue is selected from graphene (see Abstract) comprising a) nano graphene platelets (preferably un-oxidized or pristine graphene).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Derby et al., International Publication No. WO2017/060719A1 (hereinafter referred to as Derby).  
Regarding claims 4-5, Deng discloses of the ink as recited in claim 1, and Derby further discloses that the ink comprises a graphene analogue having an average length for the largest lateral dimension in the range from 10 nm to 200 microns (as recited in claim 4) (Para. [0020]: "The step of providing the suspension may comprise suspending flakes of the two-dimensional material in a solvent or solvent mixture to form the suspension” and Para. [0043]: "The two-dimensional material may be selected from . . . functionalized graphene . . . h-BN . . . and mixtures thereof"; and Para. [0046]: "The two-dimensional material may be a functionalized graphene, such as, graphene oxide . . .", see instant specification (“graphene analogue includes a boron nitride" and Para. [0051]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the second graphene analogue of Derby in the ink composition of Deng as it is a simple substitution of one known element for another in order to obtain predictable results.    

Regarding claim 8, Deng discloses of the ink as recited in claim 1, and Derby further discloses that the ink comprises graphene oxide and a transition metal dichalcogenide (Para. [0043]: “The two-dimensional material may be selected from . . . functionalized graphene . . . h-BN . . . and mixtures thereof; Para. [0046]: “The two-dimensional material may be a functionalized graphene, such as, graphene oxide).  
Derby does not disclose that the ink comprises a precursor of a transition metal dichalcogenide.  However, it would have been obvious to one of ordinary skill in the art through routine experimentation to include the precursor of a transition metal dichalcogenide, instead of just the transition metal dichalcogenide, in order to form an ink that, when cured or heated to form reduced graphene oxide, forms the transition metal dichalcogenide, as disclosed by Derby (Para. [0098]: "To prepare reduced graphene oxide, the as-prepared graphite oxide dispersion was sonicated . . . followed by heating up to 140 degrees centigrade and kept for 12 hours).    

Claim Rejections - 35 USC § 103
10.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Worsley et al., US Patent Application Publication No. 2016/0067891 (hereinafter referred to as Worsley).  
	Regarding claim 13, Deng discloses the ink recited in claim 11 as discussed above, but does not disclose carbon black as a thickener.
	Worsley discloses an ink comprising a precursor of graphene analogue, a solvent, and a thickener selected from carbon black (as recited in claim 13) (Para. [0007]: "The method may include providing a graphene oxide powder and mixing the graphene oxide powder with an aqueous solution... to form an ink"; Para. [0019]: "A filler, for example . . . carbon black . . . can be added to further tune the properties of the ink").  However, Lawrence does not disclose that the carbon black maternal is in a
range of about 5 wt% to about 20 wt% of total ink.  
However, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the amount of carbon black in the ink, such that it comprises about 5 wt% to about 20 wt% of total ink, in order to form an ink with specific material properties, such as viscosity or conductivity.  

	Regarding claim 14, Deng/Worsley disclose the ink recited in claim 13 as discussed above, but does not disclose the gelling agent as recited in claim 14.  
	Worsley discloses that the ink undergoes a sol-gel process to form a gel (Para. [0018]: ". . . method of making an aerogel that incorporates the technique of 3D printing
of sol-gel materials, which upon drying become 3D printed aerogels”:  Para [0021]):  “The ink may be deposited . . . as a cross-linked sheet.  By "cross-linked! it is meant that bonding between the graphene oxide layers occurs.  It will be appreciated that this happens on a microscopic level, and represents how the solution transitions from a liquid to a gel"). 
However, Lawrence does not disclose that the ink further comprises a gelling gent.  However, it would have been obvious to one of ordinary skill in the art through routine experimentation to include a gelling agent in the ink, the ensure that the ink fully transitions into a gel to form the final product, an aerogel.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771